11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Troy Richardson
Appellant
Vs.                   No.
11-01-00396-CV B
Appeal from Dawson County
Texas Department
of Criminal Justice - Institutional Division et al
Appellees
 
Appellant
filed a notice of appeal but failed to pay the required filing fee.  On January 10, 2002, this court ordered
appellant to pay the $125 filing fee on or before January 24, 2002, and
informed appellant that failure to do so could result in the dismissal of the
appeal.  Appellant has not responded to
the order.
The
appeal is dismissed.  TEX.R.APP.P.
42.3(c).
 
PER CURIAM
 
January 31, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.